Citation Nr: 1224025	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1944 to November 1946.  He died in December 1988.  At the time of his death, the Veteran had no service-connected disabilities.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board on appeal from a September 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO found that the evidence submitted was not new and material, did not reopen the claim, and continued the denial of the appellant's claim.  In November 2008, the claim was remanded to satisfy a travel Board hearing request.  In March 2009, the appellant testified at a Board hearing before the undersigned.  A transcript is associated with the file.  

The Board denied the application to reopen the claim in April 2009.  The United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand in May 2010 that vacated the April 2009 Board decision.  The Board denied the claim again in August 2011.  (The Board also denied a motion for clear and unmistakable error in a separate decision the same month; the February 2012 joint motion did not contest that motion.)  The Court again granted a joint motion for remand in February 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

In the Joint Motion for Partial Remand, it was pointed out that the Board reviewed evidence that had not been reviewed by the RO and without a waiver from the appellant.  The RO should consider all evidence received since the April 2008 supplemental statement of the case (SOC).  

There is evidence in the file that the Veteran was receiving Social Security Administration (SSA) disability benefits at the time of his death (see October 1987 SSA determination).  On remand, request records from SSA and associate the records or a negative response with the file.  Additionally, request service personnel records and associate any received or any negative response with the file.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  

1. Request SSA records and associate them with the file.  Any negative response is requested and should be placed in the file.  

2. Request service personnel records and associate them with the file.  Any negative response is requested and should be placed in the file.  

3. Re-adjudicate the claim for whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death and consider all evidence received since the April 2008 SOC.  If the decision remains in any way adverse to the appellant, provide a supplemental statement of the case (SSOC) to her.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

